DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 28 April 2022 for the application filed 31 January 2020. Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/799,263, filed 31 January 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIGs. 3 and 4 are missing; and FIGs. 2 (2b arrows, especially), 8, and 14 are of low quality/resolution. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-3, drawn to a composite material comprising a silica monolith) in the reply filed on 28 April 2022 is acknowledged.
Claims 4-6 and 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups II and III drawn to methods of forming a composite material comprising a silica monolith and of extracting a phenol from a sample, respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 April 2022.

Claim Interpretation
	Claim 1 recites the term “monolith”. As defined in the Specification, p0025, a monolith is “a continuous stationary-phase element case as a column or other morphology in a single piece, as opposed to a packed column of porous particles.”
	Claim 1 recites the term “sponge”. As defined in the Specification, p0026, a sponge is “a porous mass of interlacing fibers, which may comprise any suitable material, such as a pure organic polymer”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MALIK et al. (US Patent 7,947,174) in view of PEKALA et al. (US Patent 5,086,085).
Regarding Claim 1, MALIK discloses a monolithic sol-gel column comprising a sol-gel monolithic bed comprising silica and a silica capillary wall (i.e., a composite material comprising a silica monolith; c4/52-63; Claims 1 and 2) for separation techniques and apparatuses (c1/19-20) and comprising chromatographically active moieties (c5/2-4). MALIK is deficient in explicitly disclosing a silica monolith nested in a melamine-formaldehyde sponge.
PEKALA discloses melamine-formaldehyde (MF) aerogels that provide a microstructure composed of interconnected colloidal-like particles or polymeric chains (c1/13-20); the aerogels comprise interconnected particles or fibers (i.e., an aerogel is considered to have a similar or the same structure as the claimed “sponge”; i.e., a melamine-formaldehyde sponge; c4/48-50; Claim 5). PEKALA further discloses the MF aerogels are suitable as permselective membranes and as chromatographic packings (c3/18-22) and offer such advantages as being low density and exhibiting continuous porosity (c3/30-31) and having improved mechanical properties and high surface area (c1/20-26). Thus, one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to substitute the MF aerogel disclosed by PEKALA for the silica capillary disclosed by MALIK given the taught advantages of a continuous porosity, low density, high surface area, and mechanical strength, i.e., characteristics of a good chromatographic packing.
Furthermore, absent showings of unexpected results or criticality other than to provide a strong, yet porous support for a chromatographically active material, the claimed limitation of a melamine-formaldehyde sponge would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention because the substitution of one known element (the MF sponge disclosed by PEKALA) for another (the silica capillary disclosed by MALIK) would have yielded predictable results (MPEP §2143.01 B). Even further, the claimed melamine-formaldehyde sponge structure would have been obvious to one of ordinary skill in the art given that all claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
Regarding Claim 2, modified MALIK makes obvious the composite material of Claim 1. MALIK further discloses the monolithic sol-gel column comprises a porous matrix comprising functional groups having positive or negative charges (Claim 1b) and further, that said functional groups are strongly acidic or basic (Claim 3), which includes a sulfonic acid group (i.e., surface sulfonic groups; Claim 4).
Regarding Claim 3, modified MALIK makes obvious the composite material of Claim 1. MALIK further discloses the monolithic sol-gel column comprises a porous matrix comprising at least one chromatographically active moiety chemically bonded to said porous matrix (Claim 1b) and further, that said chromatographically active moiety includes cyclodextrin (i.e., surface cyclodextrin; Claim 6; c5/2-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LI (WO 2005/079975 A1); LI discloses silica-based inorganic materials for chromatographic separations (abstract). The materials make up an inorganic substrate in the form of monoliths (pg. 5, lines10-12) and comprise silica gel (pg. 5, line 15). The inorganic substrate further comprises sulfonic acid (pg. 7, line 4-6) and cyclodextrin (pg. 8, lines 18-22). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777